Gilbert, J.
The exception is to the refusal to grant an interlocutory injunction against the sale of realty under a power of sale contained in a security deed. The sale took place about 10 o'clock a. m. Tuesday, April 3, 1928. The petition was filed, and a rule nisi and restraining order were granted, on April 2. The petition and order were served on the defendant on April 4. The petition was sworn to, but the oral evidence submitted by petitioner was unsworn. Held, that the court did not err in refusing an injunction.

Judgment affirmed.


AU the Justices concur.